DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. 	Applicant’s election of the device claims 1-11 and 19-27, without traverse, has been acknowledged.
	Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., (US Pat. 4862246, hereinafter Masuda).

Regarding claim 1, Masuda discloses a device, comprising:
a die pad/DP (see chip mounting tab 13 in Fig. 3B; col. 3, line 58);
a lead (10 in Fig. 3B-4D; col. 4, line 2) spaced apart from the die pad; and
an encapsulant (sealing resin 20 in Fig. 3B-C; col. 4, line 25)  on the die pad and the lead,
wherein a plurality of cavities (see notches 15 in Fig. 3B-4D; col. 3, line 60, col. 4, lines 50-57) extends into side surfaces of the lead to a depth much smaller than a width of the lead and/or a diameter of a depression on the lead [see the depth of 15 v/s the width of 10 (about 200 microns), and the diameter of the depression 11 (about 100 microns) in Fig. 3B; col. 4, lines 1-7] from a surface thereof, and the encapsulant extends into the plurality of cavities to provide improved resin adhesion/bonding integration and reliability (col. 3-4)                          
 (Fig. 3B-4D).
Masuda does not explicitly teach the depth within a range from 0.5 to 5 microns, inclusive.
	The determination and selection of parameters including dimensions (width, length, thickness, depth of cavity/notch, diameter of hole/depression, surface area, etc.) and a shape/profile of leads, DP, bonding wire, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved adhesion/bonding strength and reliability with reduced thermal stress and cracking defects. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the depth within a range from 0.5 to 5 microns, so that the encapsulant adhesion/bonding strength and reliability can be improved and the thermal stress can be reduced in Masuda’s device.

Regarding claims 6-7 and 9, Masuda teaches substantially the entire claimed structure as applied to claim 1 above, including the cavities having a variety of shapes including a semi-spherical or rounded shape (see 15 in Fig. 4B, D), but does not explicitly teach the cavities have a radius within a range from 0.25 to 1 micron, inclusive.
	The determination and selection of parameters including dimensions (width, length, thickness, depth/radius of cavity/notch, diameter of hole/depression, surface area, etc.) and a shape/profile of leads/cavities, DP, bonding wire, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved adhesion/bonding strength and reliability with reduced thermal stress and cracking defects. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select, the cavities having a radius within a range from 0.25 to 1 micron, inclusive, so that the encapsulant adhesion/bonding strength and reliability can be improved and the thermal stress can be reduced in Masuda’s device.

4.	Claims 2-3 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., (US Pat. 4862246, hereinafter Masuda) in view of Eguchi et al., (US Pat. 5712507, hereinafter Eguchi).

Regarding claims 2-3 respectively, Masuda teaches substantially the entire claimed structure as applied to claim 1 above, except a) the DP and the leads are formed of 
	Eguchi teaches a device having a lead frame (LF), comprising:
a) the LF having a DP and leads being formed of conventional Cu (for example, see 2 in Fig. 1; col. 1, line 29); and 
b) the DP having a plurality of cavities (for example, see slits 11i-m in 11a Fig. 4; col. 3, line 55- col. 4, line 45) extending into side surfaces of the DP, the LF providing reduced shrinkage, thermal stress and improved reliability. 
	Masuda and Eguchi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Masuda, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b)  above, as taught by Eguchi, so that the mechanical/bonding strength and reliability can be improved and the thermal stress can be reduced in Masuda’s device.

Regarding claims 21-22 respectively, Masuda discloses a device, comprising:
a die pad/DP (see chip mounting tab 13 in Fig. 3B; col. 3, line 58), the DP having  a front surface, a back surface, and side surfaces extending from the front surface toward the back surface;
a lead (10 in Fig. 3B-4D; col. 4, line 2) spaced apart from the die pad, the lead having a side surface, the side surface of the lead; 
an encapsulant (sealing resin 20 in Fig. 3B-C; col. 4, line 25)  on the die pad and the lead,
wherein a second plurality of microcavities (see notches 15 in Fig. 3B-4D; col. 3, line 60, col. 4, lines 50-57) extend into the side surfaces of the lead to a depth much smaller than a width of the lead and/or a diameter of a depression on the lead [see the depth of 15 v/s the width of 10 (about 200 microns), and the diameter of the depression 11 (about 100 microns) in Fig. 3B; col. 4, lines 1-7] from a surface thereof, and the encapsulant extends into the second  plurality of microcavities to provide improved resin adhesion/bonding integration and reliability (col. 3-4)                          
 (Fig. 3B-4D).
Masuda does not explicitly teach:
a) the side surfaces of the die pad defining a first plurality of microcavities, the encapsulant extending into the first pluralities of microcavities; and 
b) the first and the second plurality of microcavities extend into the side surface of the DP and the lead respectively to a distance within a range from 0.5 to 5 microns, inclusive.
	Eguchi teaches a device having a lead frame (LF), comprising:
a) the DP having a plurality of cavities (for example, see slits 11i-m in 11a Fig. 4; col. 3, line 55- col. 4, line 45) includes cavities extending into side surfaces of the DP, the LF providing reduced shrinkage, thermal stress and improved reliability. 
	The determination and selection of parameters including dimensions (width, length, thickness, depth of cavity/notch, diameter of hole/depression, surface area, etc.) 
	Masuda and Eguchi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Masuda, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a)   above, as taught by Eguchi, so that the mechanical/bonding strength and reliability can be improved and the thermal stress can be reduced in Masuda’s device.

Regarding claims 23-24, Masuda and Eguchi teach substantially the entire claimed structure as applied to claim 21 above, wherein Masuda teaches the microcavities  having a variety of shapes including a semi-spherical or rounded shape (see 15 in Fig. 4B, D), but does not explicitly teach the microcavities having a radius within a range from 0.25 to 1 micron, inclusive.
	The determination and selection of parameters including dimensions (width, length, thickness, depth/radius of cavity/notch, diameter of hole/depression, surface area, etc.) and a shape/profile of leads/cavities, DP, bonding wire, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select, the cavities having a radius within a range from 0.25 to 1 micron, inclusive, so that the encapsulant adhesion/bonding strength and reliability can be improved and the thermal stress can be reduced in Masuda’s device.

5.	Claims 4-5 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., (US Pat. 4862246, hereinafter Masuda), Eguchi et al., (US Pat. 5712507, hereinafter Eguchi) and further in view of Kasahara et al., (US Pat. Appln. Pub. 2004/0080025, hereinafter Kasahara). 

Regarding claims 4-5, Masuda and Eguchi teach substantially the entire claimed structure as applied to claim 1 above, wherein Masuda further teaches:
a semiconductor die on the DP (see 18 and 13 respectively in Fig. 3B-C; col. 4, lines 20-30), the semiconductor die having an active surface spaced apart from the DP; and
a conductive wire (see 19 and 10 respectively in Fig. 3B-C; col. 4, lines 20-30) electrically coupled between the active surface of the semiconductor die and a conductive layer of/on the lead.
Masuda and Eguchi fail to teach a plated conductive layer on the lead, the plated conductive layer having a substantially smooth surface.

	Masuda, Eguchi and Kasahara are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Masuda, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a plated conductive layer on the lead, the plated conductive layer having a substantially smooth surface, as taught by Kasahara, so that the reliability can be improved in Eguchi and Masuda’s device.

Regarding claims 25 and 27, Masuda and Eguchi teach substantially the entire claimed structure as applied to claim 21 above, except: a) the DP or the lead includes a recessed portion extending inwardly from an exposed exterior portion of the at least one of the DP, and the encapsulant contacts surfaces of the DP in the recessed regions, or a) the encapsulant being an epoxy molding compound (EMC), or.
	Kasahara teaches:
a) an encapsulating adhesive (see sealing resin 33 in Fig. 7A; para 0066-0069) on a die pad and lead, the encapsulating adhesive comprising conventional epoxy resin/EMC (see para 0069) to provide the desired surface protection; and 

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Kasahara, so that the adhesion/bonding and reliability can be improved in Masuda’s device.

Regarding claim 26, Masuda and Eguchi teach substantially the entire claimed structure as applied to claim 21 above, except a plated conductive layer on the lead, the plated conductive layer having a substantially smooth surface.
	Kasahara teaches a device having a LF wherein the lead portions are plated with a smooth surface conductive layer thereon to provide improved reliability (see 27 on 21, 26 in Fig. 5A-7A; para 0055-0056).
	Masuda, Eguchi and Kasahara are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Masuda, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a plated conductive layer on the lead, the plated conductive layer having a substantially smooth .

6.	Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., (US Pat. 4862246, hereinafter Masuda) in view of Kasahara et al., (US Pat. Appln. Pub. 2004/0080025, hereinafter Kasahara). 

Regarding claim 8, Masuda teaches substantially the entire claimed structure as applied to claim 1 above, except a) at least one of the die pad or the lead includes a first Cu and a second Cu layer plated thereon, the second Cu layer having a thickness within a range from 0.5 to 10 microns, inclusive, and b) the plurality of cavities extends into the second Cu layer.
	Kasahara teaches a device having a LF wherein the lead portions are plated with a smooth surface conductive layer thereon to provide improved reliability (see 27 on 21, 26 in Fig. 5A-7A; para 0055-0056). Kasahara further teaches plating additional plurality of metal layers of desired thickness on Cu based DP/leads (see para 0055-0056) providing improved strength and reliability. 
	It would be obvious to one of ordinary skill in the art to realize that such additional metal layers can include a Cu layer of a desired thickness having the cavities extending therein to further enhance the strength of the leads. 
	Furthermore, the determination and selection of parameters including dimensions (width, length, thickness, depth/radius of cavity/notch, diameter of hole/depression, surface area, etc.) and a shape/profile of leads/cavities, DP, bonding wire, etc., in Chip 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Kasahara, so that the mechanical strength and reliability can be improved in Masuda’s device.

Regarding claims 10-11, Masuda teaches substantially the entire claimed structure as applied to claim 1 above, except: a) the encapsulant being an epoxy molding compound (EMC), or b) at least one of the DP or the lead includes a recessed portion extending inwardly from an exposed exterior portion of the at least one of the DP or the lead, and the encapsulant extends into the recessed portion.
	Kasahara teaches:
a) an encapsulating adhesive (see sealing resin 33 in Fig. 7A; para 0066-0069) on a die pad and lead, the encapsulating adhesive comprising conventional epoxy resin/EMC (see para 0069) to provide the desired surface protection; and 
b) a device having a LF wherein a DP includes a recessed portion extending inwardly from an exposed exterior portion thereof, and an  encapsulant extends into the recessed portion (see 23 and 33 respectively in Fig. 7A; para 0066-67) to provide improved adhesion and bonding for the device. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-.

7.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al., (US Pat. 4862246, hereinafter Masuda) in view of Uchida et al., (US Pat. Appln. Pub. 2016/0111357, hereinafter Uchida) and Im (US Pat. Appln. Pub. 2015/0357269). 

Regarding claims 19-20 respectively, Masuda discloses an electronic device having a semiconductor package (SP), comprising:
a die pad/DP (see chip mounting tab 13 in Fig. 3B; col. 3, line 58);
a lead (10 in Fig. 3B-4D; col. 4, line 2) spaced apart from the die pad; and
an encapsulant (sealing resin 20 in Fig. 3B-C; col. 4, line 25)  on the die pad and the lead,
wherein a plurality of cavities (see notches 15 in Fig. 3B-4D; col. 3, line 60, col. 4, lines 50-57) extends into side surfaces of the lead to a depth much smaller than a width of the lead and/or a diameter of a depression on the lead [see the depth of 15 v/s the width of 10 (about 200 microns), and the diameter of the depression 11 (about 100 microns) in Fig. 3B; col. 4, lines 1-7] from a surface thereof, and the encapsulant extends into the plurality of cavities to provide improved resin adhesion/bonding integration and reliability (col. 3-4)                          
 (Fig. 3B-4D).


a) a microprocessor and a SP electrically coupled thereto; and the depth within a range from 0.5 to 5 microns, inclusive; and 
b) the electronic device being at least one of a cell phone, a smartphone, a tablet computer device, a camera, a wearable computing device, a vehicle, or a robotic machine.
	a) Uchida teaches a SP having a LF device comprising a plurality of components including the SP being electrically coupled to a conventional microprocessor (see SC2 in Fig. 2; para 0032) to provide the desired circuit functionality and electrical performance for an electronic device (para 0031-0033). 
	The determination and selection of parameters including dimensions (width, length, thickness, depth of cavity/notch, diameter of hole/depression, surface area, etc.) and a shape/profile of leads, DP, bonding wire, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved adhesion/bonding strength and reliability with reduced thermal stress and cracking defects.
	b) Im teaches an electronic device comprising a plurality of components including conventional tablet, cameral processor, etc., to provide the desired application requirements (para 0109-0110). 
	Masuda, Uchida and Im are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Masuda, because they are from the same field of endeavor.

	

  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/NITIN PAREKH/Primary Examiner, Art Unit 2811